DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on February 3, 2022.
Claims 1, 8-20, 27-36, 44-57, 64-72, 77-81 & 86-89 are pending in the instant application.
Claims 1, 20, 36, 57, 72, and 81 are amended.
Claims 2-7, 21-26, 37-43, 58-63, 73-76, and 82-85 are cancelled.

Response to Arguments
Applicant's remarks filed 02/03/2022, page 14, regarding the provisional nonstatutory double patenting rejection of claims 1, 8-20, 27-36, 44-57, 64-72, 77-81 & 86-89 have been fully considered and are acknowledged. Examiner acknowledges Applicant’s wish to defer addressing the double patenting rejections until later.
 
Applicant's remarks filed 02/03/2022, pages 14-17, regarding the rejection of claim 1, and similarly claims 20, 36, 57, 72, and 81 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant asserts that Chuang does not teach or discuss, “determining whether a luma VPDU is split and a corresponding chroma VPDU is split.”
The Examiner respectfully disagrees. In Paragraphs [0060]-[0069], Chuang discusses CU syntax that signal whether luma CUs and corresponding chroma CUs in a VPDU are further split accordingly with a tree arrangement, including QT, BT, and TT. Chuang explains that the syntax include syntax flags luma_split_end and chroma_split_end that signify if a luma CU and chroma CU, respectively, are further split or not. According to Figs. 8-9, and paragraphs [0076]-[0077], the flow chart indicates the processor receiving these syntax elements to determine data dependency between one or more leaf blocks partitioned in a tree, and thus from the syntaxes is the determination made on, “whether a luma VPDU is split and a corresponding chroma VPDU is split.” Furthermore, in Paragraph [0063], Chuang explains when the chroma_split_end is false and the luma CU stops split, the chroma CU can be further split, and when this happens, Paragraph [0069] indicates that LM mode is disabled in the situation where the luma partition is stopped and the chroma is further split. Thus, Chuang teaches, “determining whether a luma VPDU is split and a corresponding chroma VPDU is split.”
Therefore the rejection of claims 1, 20, 36, 57, 72, and 81 is maintained under 35 U.S.C. § 103.

Applicant’s remarks filed 02/03/2022, page 17, with respect to the rejection of claims 8-19, 27-35, 44-56, 64-71, 77-80 & 86-89 under 35 USC 103 have been fully considered, but they are not persuasive.
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Xu and Chuang teach independent claims 1, 20, 36, 57, 72, and 81 as outlined below. Thus, claims 8-19, 27-35, 44-56, 64-71, 77-80 & 86-89 are also rejected for the similar reasons as outlined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a block splitter, which, in operation, splits […],” in claim 20;
“an intra predictor, which, in operation, predicts […],” in claims 20 & 57;
“an inter prediction, which, in operation, predicts […],” in claims 20 & 57;
“a loop filter, which, in operation, filters […],” in claims 20 & 57;
“a transformer, which, in operation, transforms […],” in claim 20;
“a quantizer, which, in operation, quantizes […],” in claim 20;
“an inverse quantizer, which, in operation, inverse quantizes […],” in claim 57;
“an inverse transformer, which, in operation, inverse transforms […],” in claim 57; and
“an output, which, in operation, outputs […],” in claim 57.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Co-Pending Application 16/875,553
Claims 1, 8-20, 27-36, 44-57, 64-72, 77-81 & 86-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6 of Co-Pending Application 16/875,553 in view of Chuang et al. (WO 2020/098786 A1, with provisional benefit to 62/768,205) (hereinafter Chuang).

Instant - 16/906,993
Co-Pending 16/875,553
1. An encoder, comprising:
1. (Currently Amended) An encoder, comprising:
circuitry; and
memory coupled to the circuitry;
wherein the circuitry, in operation, performs the following:
circuitry; and
memory coupled to the circuitry;
wherein the circuitry, in operation, performs the following:
determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks;
determining whether to split a current luma virtual pipeline decoding unit
(VPDU) into smaller blocks  
in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting a block of chroma samples of the corresponding second chroma VPDU without using luma samples;
in response to a determination not to split the current luma VPDU into smaller
blocks, predicting a block of chroma samples without using luma samples;
in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples;
in response to a determination to split the luma VPDU into smaller blocks, predicting the block of chroma samples using luma samples; and
in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples; and

encoding the block using the predicted chroma samples.
encoding the block using the predicted chroma samples.


As noted above, although the claims are not identical, they are not patentably distinct from each other because the instant application claims determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks and in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples. However these limitations are known in the art as described in Chuang, wherein Paragraphs [0060]-[0069] and provisional 62/768,205 describe if luma CU and chroma CU of VPDU as first VPDU and second VPDU, respectively, are split using syntax flags luma_split_end and chroma_split_end being 0 or 1, and if they stop splitting at the same level, and also wherein when chroma_split_end is false and the luma CU stops split, chroma CU can be further split into second chroma VPDUs that are further split, (e.g. the chroma_split_end being all false). It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder of 16/875,553 to implement the linear mode techniques of Chuang, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency as Chuang describes in Paragraph [0066] and supported in pg. 11 of 62/768,205).

Regarding claims 8-19, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Chuang. 

Instant - 16/906,993
Co-Pending 16/875,553
20. An encoder, comprising:
6. (Currently Amended) An encoder, comprising
a block splitter, which, in operation, splits a first image into a plurality of blocks;
a block splitter, which, in operation, splits a first image into a plurality of blocks;
an intra predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in the first image;
an intra predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in the first image;
an inter predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in a second image different from the first image;
an inter predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in a second image different from the first image;
a loop filter, which, in operation, filters blocks included in the first image;
a loop filter, which, in operation, filters blocks included in the first image;
a transformer, which, in operation, transforms a prediction error between an original signal and a prediction signal generated by the intra predictor or the inter predictor, to generate transform coefficients;
a transformer, which, in operation, transforms a prediction error between an original signal and a prediction signal generated by the intra predictor or the inter predictor, to generate transform coefficients;
a quantizer, which, in operation, quantizes the transform coefficients to generate quantized coefficients; and
a quantizer, which, in operation, quantizes the transform coefficients to generate quantized coefficients; and
an entropy encoder, which, in operation, variable encodes the quantized coefficients to generate an encoded bitstream including the encoded quantized coefficients and control information,
an entropy encoder, which, in operation, variable encodes the quantized coefficients to generate an encoded bitstream including the encoded quantized coefficients and control information,
wherein predicting a block includes:
wherein predicting a block includes:
determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks;
determining whether to split a current luma virtual pipeline decoding unit
(VPDU) into smaller blocks;
in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU without using luma samples;
in response to a determination not to split the current luma VPDU into smaller
blocks, predicting a block of chroma samples without using luma samples; and

in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples; and
in response to a determination to split the luma VPDU into smaller blocks, predicting the block of chroma samples using luma samples.

in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples.



As noted above, although the claims are not identical, they are not patentably distinct from each other because the instant application claims determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks, in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU without using luma samples, in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples, and in response to the determination the first VPDU is not split into smaller blocks and a determination the second VPDU is not split into smaller block, predicting the block of chroma samples using luma samples. However these limitations are known in the art as described in Chuang, wherein Paragraphs [0060]-[0069] and provisional 62/768,205 describe if luma CU and chroma CU of VPDU as first VPDU and second VPDU, respectively, are split using syntax flags luma_split_end and chroma_split_end being 0 or 1, and if they stop splitting at the same level, and also wherein when chroma_split_end is false and the luma CU stops split, chroma CU can be further split into second chroma VPDUs that are further split, (e.g. the chroma_split_end being all false). It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder of 16/875,553 to implement the linear mode techniques of Chuang, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency as Chuang describes in Paragraph [0066] and supported in pg. 11 of 62/768,205).

Regarding claims 27-35, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Chuang. 

Regarding claims 36 & 44-56, claims (36 & 44-56) are drawn to a decoder having limitations similar to the encoder of using the same as claimed in claim 1 treated in the below rejections, and therefore correspond to encoder claim 1. Furthermore, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Chuang. 

Regarding claims 57 & 64-71, claims (57 & 64-71) are drawn to a decoding device having limitations similar to the encoder of using the same as claimed in claim 20 treated in the below rejections, and therefore correspond to encoder claim 20. Furthermore, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Chuang. 

Regarding claim 72 & 77-80, encoding method claims (72 & 77-80) correspond to encoder claims (1, 8, 12, 16 & 19), respectively, and therefore are also rejected for the same reasons of obviousness as listed above.

Regarding claim 81 & 86-89, decoding method claims (81 & 86-89) correspond to decoder claims (36, 44, 49, 53 & 56), respectively, and therefore are also rejected for the same reasons of obviousness as listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-20, 27-36, 44-57, 64-72, 77-81 & 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0037002 A1) (hereinafter Xu) in view of Chuang et al. (WO 2020/098786 A1, with provisional benefit to 62/768,205) (hereinafter Chuang).

Regarding claim 1, Xu discloses an encoder, comprising:
circuitry; and memory coupled to the circuitry [Paragraphs [0100] & [0122], Embodiments may be implemented by processing circuitry executing program stored in a non-transitory computer-readable medium];
wherein the circuitry, in operation, performs the following:
determining a first luma virtual pipeline decoding unit (VPDU) [Paragraphs [0120]-[0129], Fig. 11, VPDUs signaled terms of luma samples in a coded video bitstream such as an SPS or PPS]; 
predicting a block of chroma samples using luma samples [Paragraphs [0128]-[0129], Fig. 11, Chroma CUs can be inferred from Luma CUs]; and
encoding the block using the predicted chroma samples [Paragraphs [094], Fig. 11, Prediction operation in encoding is performed in the unit of a prediction block, including chroma CTBs].
However, Xu does not explicitly disclose wherein the circuitry, in operation, performs the following:
determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks;
in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting a block of chroma samples of the corresponding second chroma VPDU without using luma samples;
in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples; and
in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples.
Chuang teaches of determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks [Paragraphs [0060]-[0061] & [0066]-[0069], supported in 62/768,205, Determining if luma CU and chroma CU of VPDU as first luma VPDU and second chroma VPDU, respectively, are split using syntax flags luma_split_end and chroma_split_end being 0 or 1];
in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting a block of chroma samples of the corresponding second chroma VPDU without using luma samples [Paragraphs [0057]-[0069], supported in pg. 11 & 15-16 of 62/768,205, LM mode is disabled if syntax flags luma_split_end and chroma_split_end are 1 and 0, respectively, wherein when chroma_split_end is false and the luma CU stops split, chroma CU can be further split into second chroma VPDUs that are further split, (e.g. the chroma_split_end being all false)];
in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples [Paragraphs [0057]-[0069], supported in pg. 11 & 15-16  of 62/768,205, LM mode is enabled if syntax flags luma_split_end and chroma_split_end are each 0, or that they stop splitting, at the same level]; and
in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples [Paragraphs [0057]-[0069], supported in pg. 11 & 15-16 of 62/768,205, LM mode is enabled if syntax flags luma_split_end and chroma_split_end are each 1, or that they stop splitting at the same level].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205). 

Regarding claim 8, Xu and Chuang disclose the encoder of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the circuitry, in operation, determines whether a VPDU is split into smaller blocks based on a split flag associated with the VPDU [Paragraphs [0060]-[0069], supported in pgs. 9-11 of 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using syntax flags luma_split_end and chroma_split_end being 0 or 1, and mtt_split_cu_flag, qt_split_cu_flag flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 9, Xu and Chuang disclose the encoder of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the split flag is a quad-tree split flag [Paragraphs [0055]-[0069], supported in pgs. 7-11 of in 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using qt_split_cu_flag flags as quad-tree split flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 10, Xu and Chuang disclose the encoder of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the split flag is a binary-tree split flag [Paragraphs [0055]-[0069], supported in pgs. 7-11 of in 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using BT split, as binary tree flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 11, Xu and Chuang disclose the encoder of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the split flag is a ternary-tree split flag [Paragraphs [0055]-[0069], supported in pgs. 7-11 of in 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using TT split, as ternary-tree flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 12, Xu and Chuang disclose the encoder of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the circuitry, in operation, determines whether a VPDU is split into smaller blocks based on a block split depth [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Maximum partition depth, specified in high-level syntax, once partition depth exceeds maximum depth, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 13, Xu and Chuang disclose the encoder of claim 12, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the block split depth is a quad-tree split depth [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Maximum partition depth, specified in high-level syntax, once partition depth exceeds maximum depth, specified with QT-depth, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 14, Xu and Chuang disclose the encoder of claim 12, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the block split depth is a binary-tree split depth [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Maximum partition depth, specified in high-level syntax, once partition depth exceeds maximum depth, specified with BT-depth, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 15, Xu and Chuang disclose the encoder of claim 12, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the block split depth is a ternary-tree split depth [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Maximum partition depth, specified in high-level syntax, once partition depth exceeds maximum depth, specified with TT-depth only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 16, Xu and Chuang disclose the encoder of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the circuitry, in operation, repeats the determining of whether a VPDU is split until a threshold block size is reached [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Once the block size becomes smaller than the minimum size, as threshold block size, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 17, Xu and Chuang disclose the encoder of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the threshold block size is a default threshold block size [Paragraphs [0004] & [0060]-[0069], supported in pg. 1 &  of 62/768,205, Minimum CU size can be 8x8, as default threshold block size].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 18, Xu and Chuang disclose the encoder of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the threshold block size is signaled [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, minimum block size, specified in high-level syntax, once block size becomes smaller than minimum size, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 19, Xu and Chuang disclose the encoder of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein partition shapes of smaller blocks are limited to a determined set of shapes and block sizes of smaller blocks are limited to a determined set of block sizes [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, minimum block size, specified in high-level syntax, once block size becomes smaller than minimum size, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 20, Xu discloses an encoder [Paragraphs [0071]-[0073], Fig. 5, Encoder 503], comprising:
a block splitter, which, in operation, splits a first image into a plurality of blocks [Paragraphs [0084]-[0085], [0088], [0091] & [0094]-[0096], Fig. 5, Controller 550 controlling video encoder 503, as block splitter, to partition source pictures into blocks];
an intra predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in the first image [Paragraphs [0084]-[0085], [0088], [0091] & [0094], Fig. 5, Controller 550 controlling video encoder 503, as intra predictor, predicts sample blocks from already coded blocks of the same picture being intra prediction];
an inter predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in a second image different from the first image [Paragraphs [0086]-[0088] & [0094]-[0098], Fig. 5, Controller 550 controlling video encoder 503, as inter predictor, predicts sample blocks from previously coded reference pictures that contain reference blocks using p-prediction or bidirectional prediction];
a loop filter, which, in operation, filters blocks included in the first image [Paragraphs [0057]-[0067] & [0075], Figs. 4-5, Local decoder 533 having loop filter unit 456 that performs loop filtering techniques on blocks containing samples];
a transformer, which, in operation, transforms a prediction error between an original signal and a prediction signal generated by the intra predictor or the inter predictor, to generate transform coefficients [Paragraphs [0101], Fig. 5-6, residue encoder 624, as transformer, calculates difference between received block and prediction result, as original signal and prediction signal, respectively, and converts (transforms) residue data from spatial domain to frequency domain to generate transform coefficients];
a quantizer, which, in operation, quantizes the transform coefficients to generate quantized coefficients [Paragraphs [0101], Fig. 5-6, residue encoder 624, as quantizer, transform coefficients are subjected to quantization processing to obtain quantized transform coefficients]; and
an entropy encoder, which, in operation, variable encodes the quantized coefficients to generate an encoded bitstream including the encoded quantized coefficients and control information [Paragraphs [0101]-[0102], Fig. 5-6, entropy encoder 625 as entropy encoder formats bitstream to include encoded block, and includes general control data and selected prediction information, as control information],
wherein predicting a block includes: a first luma virtual pipeline decoding unit (VPDU) [Paragraphs [0120]-[0129], Fig. 11, VPDUs signaled terms of luma samples in a coded video bitstream such as an SPS or PPS].
However, Xu does not explicitly disclose wherein predicting a block includes:
determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks;
in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU without using luma samples;
in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples; and
in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples.
Chuang teaches wherein predicting a block includes:
determining whether a first luma virtual pipeline decoding unit (VPDU) is split into smaller blocks and whether a corresponding second chroma VPDU is split into smaller blocks [Paragraphs [0060]-[0061] & [0066]-[0069], supported in 62/768,205, Determining if luma CU and chroma CU of VPDU as first luma VPDU and second chroma VPDU, respectively, are split using syntax flags luma_split_end and chroma_split_end being 0 or 1];
in response to a determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU without using luma samples [Paragraphs [0057]-[0069], supported in pg. 11 & 15-16 of 62/768,205, LM mode is disabled if syntax flags luma_split_end and chroma_split_end are 1 and 0, respectively, wherein when chroma_split_end is false and the luma CU stops split, chroma CU can be further split into second chroma VPDUs that are further split, (e.g. the chroma_split_end being all false)];
in response to a determination the first luma VPDU is split into smaller blocks and the determination the corresponding second chroma VPDU is split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples [Paragraphs [0057]-[0069], supported in pg. 11 & 15-16  of 62/768,205, LM mode is enabled if syntax flags luma_split_end and chroma_split_end are each 0, or that they stop splitting, at the same level]; and
in response to the determination the first luma VPDU is not split into smaller blocks and a determination the corresponding second chroma VPDU is not split into smaller blocks, predicting the block of chroma samples of the corresponding second chroma VPDU using luma samples [Paragraphs [0057]-[0069], supported in pg. 11 & 15-16 of 62/768,205, LM mode is enabled if syntax flags luma_split_end and chroma_split_end are each 1, or that they stop splitting at the same level].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 27, Xu and Chuang disclose the encoder of claim 20, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the determining whether a VPDU is split into smaller blocks is based on a split flag associated with the VPDU [Paragraphs [0060]-[0069], supported in pgs. 9-11 of 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using syntax flags luma_split_end and chroma_split_end being 0 or 1, and mtt_split_cu_flag, qt_split_cu_flag flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 28, Xu and Chuang disclose the encoder of claim 27, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the split flag is at least one split flag selected from: a quad-tree split flag; a binary-tree split flag; and a ternary-tree split flag [Paragraphs [0060]-[0069], supported in pgs. 9-11 of in 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using qt_split_cu_flag flag as quad-tree split flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 29, Xu and Chuang disclose the encoder of claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the at least one split flag includes a binary-tree split flag and a ternary tree split flag [Paragraphs [0060]-[0069], supported in pgs. 9-11 of 62/768,205, Determining if luma CU and chroma CU of VPDU are still split using BT split or TT split flag as binary-tree or ternary-tree flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 30, Xu and Chuang disclose the encoder of claim 20, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the determining whether a VPDU is split into smaller blocks is based on a block split depth [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Maximum partition depth, specified in high-level syntax, once partition depth exceeds maximum depth, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 31, Xu and Chuang disclose the encoder of claim 30, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the block split depth is at least one block split-depth selected from a quad-tree split depth; a binary-tree split depth; and a ternary-tree split depth [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Maximum partition depth, specified in high-level syntax, once partition depth exceeds maximum depth, specified with QT-depth, BT-depth, TT-depth or CT-depth,  only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 32, Xu and Chuang disclose the encoder of claim 30, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the determining of whether a VPDU is split is repeated until a threshold block size is reached [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, Once the block size becomes smaller than the minimum size, as threshold block size, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 33, Xu and Chuang disclose the encoder of claim 32, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the threshold block size is a default threshold block size [Paragraphs [0004] & [0060]-[0069], supported in pg. 1 &  of 62/768,205, Minimum CU size can be 8x8, as default threshold block size].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 34, Xu and Chuang disclose the encoder of claim 32, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the threshold block size is signaled [Paragraphs [0060]-[0069], supported in pg. 10-11 of 62/768,205, minimum block size, specified in high-level syntax, once block size becomes smaller than minimum size, only one of the luma/chroma components is allowed to be split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claim 35, Xu and Chuang disclose the encoder of claim 20, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein partition shapes of smaller blocks are limited to a determined set of shapes and block sizes of smaller blocks are limited to a determined set of block sizes [Paragraphs [0060]-[0069], supported in pg. 8-11 of 62/768,205, Luma and chroma syntaxes of predefined sizes/shapes are signaled, and then CTU are inferred to split to the predefined sizes/shapes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claims 36, 44-47 & 49-56, claims (36, 44-47 & 49-56) are drawn to a decoder having limitations similar to the encoder of using the same as claimed in claims (1 & 8-19) treated in the above rejections. Therefore, decoder claims (36, 44-47 & 49-56) correspond to encoder claims (1 & 8-19), respectively, and are rejected for the same reasons of obviousness as used above.
	Furthermore, Xu discloses a decoder comprising circuitry; and memory coupled to the circuitry [Paragraphs [0100], [0104] & [0122], Embodiments may be implemented by processing circuitry executing program stored in a non-transitory computer-readable medium to execute the video decoder]. 

Regarding claim 48, Xu and Chuang disclose the decoder of claim 36 and are analyzed as previously discussed with respect to the claim.
Furthermore, Chuang teaches wherein the circuitry, in operation, determines whether a VPDU is split into smaller blocks based on a plurality of split flags associated with the VPDU [Paragraphs [0060]-[0069], supported in 62/768,205, Determining if luma CU and chroma CU of VPDU are split using syntax flags luma_split_end, chroma_split_end, qt_split_cu_flag, mtt_split_cu_flag, mtt_split_cu_vertical_flag, and mtt_split_cu_binary_flag as plurality of split flags].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to integrate and implement the linear mode techniques of Chuang as above, to infer chroma samples from luma samples powerful to compress chroma component data reducing data bandwidth and increasing coding efficiency (Chuang, Paragraph [0066], supported in pg. 11 of 62/768,205).

Regarding claims 57 & 64-71, claims (57 & 64-71) are drawn to a decoding device having limitations similar to the encoder of using the same as claimed in claims (20, 27-28 & 30-35) treated in the above rejections. Therefore, decoding device claims (57 & 64-71) correspond to encoder claims (20, 27-28 & 30-35), respectively, and are rejected for the same reasons of obviousness as used above.
	Furthermore, Xu discloses a decoder, an inverse quantizer, an inverse transformer, and an output [Paragraphs [0057]-[0070], [0103]-[0110] & [0151], entropy decoder 771 as decoder, Inverse transform 451, as inverse transformer, residue decoder 773 as both inverse quantizer and inverse transformer, and reconstruction module 774 as output, to output reconstructed video for display to screens 1210].

Regarding claim 72 & 77-80, encoding method claims (72 & 77-80) correspond to encoder claims (1, 8, 12, 16 & 19), respectively, and therefore are also rejected for the same reasons of obviousness as listed above.

Regarding claim 81 & 86-89, decoding method claims (81 & 86-89) correspond to decoder claims (36, 44, 49, 53 & 56), respectively, and therefore are also rejected for the same reasons of obviousness as listed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487